Title: From Thomas Jefferson to Stephen Girard, 12 July 1806
From: Jefferson, Thomas
To: Girard, Stephen


                        
                            Sir
                            
                            Washington July 12. 06.
                        
                        Presuming that the inclosed letter from Dr Deveze to yourself with a duplicate of one from him to me, were
                            forwarded to me by you, I take the liberty of returning you the former. your knolege of the constitutions & organisation
                            of the American governments will enable you to give to your friend Dr. Deveze as satisfactory an answer as I could give.
                            the care of the public health, as you know, is not among those powers which have been transferred to the general
                            government; but has been reserved to those of the states. whatever claims therefore may accrue to any individual for
                            discoveries useful to health, or for services rendered in that line, can only be judged of by the government of the state
                            in which the service is rendered. you are therefore sensible that the government of Pensylvania, or perhaps the local one
                            of Philadelphia, is that to which such a claim must be addressed, neither the Executive, nor even the legislature of the
                            US. having authority to confer any the smallest reward for this service.   I recieved the original of Dr. Deveze’s letter in
                            one from mr Adet, to whom I have stated in substance what I do to you; so that I may hope that Dr. Deveze will recieve
                            the proper explanations. Accept my salutations and assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    